          Case 5:18-cv-03989-EJD Document 19 Filed 07/11/19 Page 1 of 3



 1   COTCHETT, PITRE & MCCARTHY, LLP                   KAPLAN FOX & KILSHEIMER LLP
     Joseph W. Cotchett (SBN 36324)                    Laurence D. King (SBN 206423)
 2   Mark C. Molumphy (SBN 168009)                     Mario M. Choi (SBN 243409)
     Brian Danitz (SBN 247403)                         350 Sansome Street, Suite 400
 3   Gina Stassi (SBN 261263)                          San Francisco, CA 94104
     San Francisco Airport Office Center               Telephone: 415-772-4700
 4   840 Malcolm Road, Suite 200                       Facsimile: 415-772-4707
     Burlingame, CA 94010                              lking@kaplanfox.com
 5   Telephone: 650-697-6000                           mchoi@kaplanfox.com
     Facsimile: 650-697-05777
 6   jcotchett@cpmlegal.com                            KAPLAN FOX & KILSHEIMER LLP
     mmolumphy@cpmlegal.com                            Frederic S. Fox (pro hac vice)
 7   bdanitz@cpmlegal.com                              Donald R. Hall (pro hac vice)
     gstassi@cpmlegal.com                              David A. Straite (pro hac vice)
 8                                                     850 Third Avenue
                                                       New York, NY 10022
 9                                                     Telephone: 212-687-1980
                                                       Facsimile: 212-687-7714
10
      Interim Co-Lead Class Counsel
11

12                             UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                        SAN JOSE DIVISION
15
     ALEX RODRIGUEZ, et al.,                       Case No. 5:18-cv-03989-EJD
16
             Plaintiffs,                           CLASS ACTION
17
     v.                                            NOTICE OF VOLUNTARY DISMISSAL
18
     APPLE INC.,
19
              Defendant.
20

21

22

23

24

25

26

27

28

                                                                          Case No. 5:18-cv-03989-EJD
                           NOTICE OF VOLUNTARY DISMISSAL (STEPHEN HEFFNER)
         Case 5:18-cv-03989-EJD Document 19 Filed 07/11/19 Page 2 of 3



 1          PLEASE TAKE NOTICE that Plaintiff Stephen Heffner files this Notice of Voluntary

 2   Dismissal of his claims against Defendant, without prejudice, pursuant to Rule 41(a)(1)(A)(i) of

 3   the Federal Rules of Civil Procedure. Plaintiff’s dismissal is without prejudice to participate

 4   and/or recover as a class member in this action. This Notice of Voluntary Dismissal is being filed

 5   with the Court before service by Defendant of either an answer or a motion for summary

 6   judgment.

 7
                                                    Respectfully submitted,
 8     DATED: July 11, 2019                         COTCHETT, PITRE & MCCARTHY LLP
 9
                                                    By: /s/ Mark C. Molumphy
10                                                       Mark C. Molumphy
                                                    Joseph W. Cotchett
11                                                  Mark C. Molumphy
                                                    Brian Danitz
12                                                  Gina Stassi
                                                    Tyson Redenbarger
13

14     DATED: July 11, 2019                         KAPLAN FOX & KILSHEIMER LLP

15                                                  By: /s/ Laurence D. King
                                                        Laurence D. King
16                                                  Laurence D. King
17                                                  Mario Choi
                                                    Frederic S. Fox
18                                                  Donald R. Hall
                                                    David A. Straite
19
                                                    Interim Co-Lead Class Counsel
20

21

22

23

24

25

26

27

28

                                                    1                       Case No. 5:18-cv-03989-EJD
                             NOTICE OF VOLUNTARY DISMISSAL (STEPHEN HEFFNER)
        Case 5:18-cv-03989-EJD Document 19 Filed 07/11/19 Page 3 of 3



 1                            ATTESTATION OF E-FILED SIGNATURE

 2          I, Mark C. Molumphy, court-appointed interim lead counsel for the proposed Class, am

 3   the ECF user whose ID and password are being used to file the foregoing. In compliance with

 4   Civil L.R. 5-1(i)(3), I hereby attest that co-counsel have concurred in this filing.

 5                                                          /s/ Mark C. Molumphy
 6                                                          MARK C. MOLUMPHY

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2                       Case No. 5:18-cv-03989-EJD
                             NOTICE OF VOLUNTARY DISMISSAL (STEPHEN HEFFNER)
